DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-42 of US Application No. 16/895,204 are currently pending and have been examined.  Applicant cancelled claims 1-22 via preliminary amendment filed on 16 September 2020.  Claims 23, 37, and 41 are amended via Examiner’s Amendment.
Claims 23-42 are allowed. 

Information Disclosure Statement
The Information Disclosure Statements filed on 16 September 2020 and 10 May 2022 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

The information disclosure statement filed 16 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a copy of some of the non-patent literature documents and has not provided an English-language translation or summary of some of the foreign references.  It has been placed in the application file, but the information struck through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 23-42 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Micks et al. (US 2018/0018527 A1, “Micks”) in view of Nygaard et al. (US 9,836,895 B1, “Nygaard”) and Wei et al. (US 2016/0314224 A1, “Wei”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Micks, discloses a method for generating training data is disclosed. The method may include executing a simulation process. The simulation process may include traversing a virtual camera through a virtual driving environment comprising at least one virtual precipitation condition and at least one virtual no precipitation condition. During the traversing, the virtual camera may be moved with respect to the virtual driving environment as dictated by a vehicle-motion model modeling motion of a vehicle driving through the virtual driving environment while carrying the virtual camera. Virtual sensor data characterizing the virtual driving environment in both virtual precipitation and virtual no precipitation conditions may be recorded. The virtual sensor data may correspond to what a real sensor would have output had it sensed the virtual driving environment in the real world.  Fig. 6 discloses a method for generating training data.  However, the method is limited to generating a virtual environment including weather conditions.  The environment is not generated by changing measurements from sensors.  Therefore, Micks does not teach generating, for each of a set of artifacts, the set of synthesized sensor inputs that simulate presence of the set of artifacts in the surrounding environment of the one or more sensors, the set of synthesized sensor data generated by changing the sensor measurements of at least a subset of sensor data to simulate modified responses of the one or more sensors to the presence of the set of artifacts.

Nygaard discloses testing an autonomous vehicle using virtual objects. The autonomous vehicle is maneuvered, by one or more computing devices, the autonomous vehicle in an autonomous driving mode. Sensor data is received corresponding to objects in the autonomous vehicle's environment, and virtual object data is received corresponding to a virtual object in the autonomous vehicle's environment. The virtual object represents a real object that is not in the vehicle's environment. The autonomous vehicle is maneuvered based on both the sensor data and the virtual object data. Information about the maneuvering of the vehicle based on both the sensor data and the virtual object data may be logged and analyzed. While a virtual object is combined with sensor data, the result is used for maneuvering the vehicle and is not used for training the computer model using the set of synthesized sensor data.

Wei discloses a simulation system for an autonomous vehicle. The simulation system includes a user interface configured to facilitate user inputs comprising spontaneous simulated events in a simulated virtual environment during simulated operation of the autonomous vehicle via an autonomous vehicle control system. The system also includes a simulation controller configured to generate simulated sensor data based on model data and behavioral data associated with each of the simulated virtual environment and the spontaneous simulated events. The simulated sensor data corresponds to simulated sensor inputs provided to the autonomous vehicle control system via sensors of the autonomous vehicle. The simulation controller is further configured to receive simulation feedback data from the autonomous vehicle control system corresponding to simulated interaction of the autonomous vehicle within the simulated virtual environment. The simulated interaction includes reactive behavior of the autonomous vehicle control system in response to the spontaneous simulated events. The environment is not generated by changing measurements from sensors.  Therefore, Micks does not teach generating, for each of a set of artifacts, the set of synthesized sensor inputs that simulate presence of the set of artifacts in the surrounding environment of the one or more sensors, the set of synthesized sensor data generated by changing the sensor measurements of at least a subset of sensor data to simulate modified responses of the one or more sensors to the presence of the set of artifacts.

With respect to independent claim 23, Micks taken either individually or in combination with other prior art of record fails to teach or suggest: applying the one or more computer models to the vehicle sensor data to provide autonomous or semi-autonomous control of the vehicle is based on output from the one or more computer models.

Independent claims 37 and 41 recite substantially similar limitations and are allowed for the same reason as claim 23.

Claims 24-36, 38-40, and 42 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
23. (Currently Amended) A method implemented by a system of one or more processors, the system providing autonomous or semi-autonomous control of a vehicle, wherein the method comprises: obtaining vehicle sensor data from a plurality of sensors during operation of the vehicle, the sensors being located on the vehicle and configured to detect information related to a real-world environment proximate to the vehicle; providing the vehicle sensor data to one or more computer models, the one or more computer models comprising model data that was trained using synthetic sensor data modified to simulate one or more types of artifacts; and applying the one or more computer models to the vehicle sensor data to provide autonomous or semi-autonomous control of the vehicle 
37. (Currently Amended) A system comprising a processor and non-transitory computer storage media storing instructions that when executed by the processor, cause the processor to -4-Application No.: 16/895204 Filing Date:June 8, 2020 perform operations, wherein the system is configured to guide a vehicle via autonomous or semi-autonomous control, and wherein the operations comprising: obtaining vehicle sensor data from a plurality of sensors during operation of the vehicle, the sensors being located on the vehicle and configured to detect information related to a real-world environment proximate to the vehicle; providing the vehicle sensor data to one or more computer models, the one or more computer models comprising model data that was trained using synthetic sensor data modified to simulate one or more types of artifacts; and applying the one or more computer models to the vehicle sensor data to provide autonomous or semi-autonomous control of the vehicle 
41. (New) Non-transitory computer storage media storing instructions that when executed by a processor cause the process to perform operations, the processor being configured to guide a vehicle via autonomous or semi-autonomous control, and wherein the operations comprising: obtaining vehicle sensor data from a plurality of sensors during operation of the vehicle, the sensors being located on the vehicle and configured to detect information related to a real-world environment proximate to the vehicle; -5-Application No.: 16/895204 Filing Date:June 8, 2020 providing the vehicle sensor data to one or more computer models, the one or more computer models comprising model data that was trained using synthetic sensor data modified to simulate one or more types of artifacts; and applying the one or more computer models to the vehicle sensor data to provide autonomous or semi-autonomous control of the vehicle 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668